BARKSDALE: "During the term” shall be taken for the whole term; quia indefinitum universali æquipollet, and the subsequent words to the lessor and his assigns, do not abridge it. When there is a repugnancy between words, the law regards those first spoken. 2 E. 2. Feoffment. *265So that it seems that if one leases land, rendering annually during the term £. 10 to the lessor for 2o years, this, nevertheless, is a good reservation, during the whole term. So in 5 Rep. 19. Lease to two, habend. jointly and severally: they are joint tenants. For the first words have the preeminence. Likewise in cases of reservation, Com. 171. 5 Rep. 111. 29 H. 8. 19, where it was said by Audley, if one makes a lease of a house reserving his dwelling, the reservation determines on his death. Aliter, if he had reserved it during the term. Palm. 481. Bendl. 182. 3 Cr. 288.